tax_exempt_and_government_entities_division uics department of the treasury internal_revenue_service washington d c noy t set rikat attn trustee legend taxpayer a taxpayer b taxpayer c taxpayer d taxpayer e company a company b ira x ira y trust t trustee w subtrust a subtrust b state u amount percentage percentage date date date date date date date month dear a this is in response to the letter submitted on your behalf by your authorized representative s as supplemented by two pieces of correspondence dated in which they on your behalf request a series of letter rulings under sec_401 and sec_408 of the internal_revenue_code code the following facts and representations support your ruling_request taxpayer a whose date of birth was date died on date a resident of state u without having attained age taxpayer a was married at his death and was survived by his spouse taxpayer b taxpayer b’s date of birth was date at his death taxpayer a maintained ira x an individual_retirement_account represented to be qualified within the meaning of code sec_408 with company a during month ira x was transferred by means of a trustee-to-trustee transfer to ra y maintained with company b on or about date taxpayer a executed trust t on or about date it has been taxpayer a amended and restated trust t trustee w is the trustee of trust t represented that at all times relevant to this request for letter_ruling trust t and subtrust b created under its terms was is valid under the laws of state u it has also been represented that pursuant to page article four sec_1 d trust t became irrevocable at the death of taxpayer a finally it has been represented that the documentation described in sec_1_401_a_9_-4 question and answer- of the final income_tax regulations was provided to the administrator custodian of ira x now ira y prior to date on or about date taxpayer a named subtrust b as the beneficiary of his ira x as of date the value of ira x ira y was approximately amount at the death of taxpayer a pursuant to article eight trust t was divided into subtrust a and subtrust b designation ira x has been allocated in its entirety to subtrust b it has been represented that pursuant to taxpayer a’s date beneficiary in general article ten sec_1 and of trust t give the trustee thereof the absolute discretion to distribute to taxpayer b and taxpayer a’s descendants as much of both the net_income and the principal of subtrust b as the trustee deems necessary or advisable for their health education and maintenance article ten sec_1 further provides that any net_income of subtrust b which is not distributed by my trustee shall be accumulated and added to the principal of subtrust b article ten sec_5 a of trust t provides that my trustee shall at all times give primary consideration to the health education and maintenance of my spouse and only thereafter to my descendants article ten section of trust t gives taxpayer b taxpayer a’s surviving_spouse a limited testamentary_power_of_appointment over the principal and accrued and undistributed_net_income of subtrust b remaining at taxpayer b’s death in favor of taxpayer a’s descendants article ten section and article eleven of trust t when read in combination provides that if taxpayer b fails to exercise her limited_power_of_appointment the remaining principal of subtrust b shall be paid to the following individuals in the percentages indicated taxpayer c taxpayer a’s son percentage taxpayer d taxpayer a’s daughter percentage taxpayer e taxpayer a’s granddaughter percentage taxpayer b is older than either taxpayer c taxpayer d or taxpayer e taxpayers b c d and e were alive as of the date of taxpayer a’s death and remain alive as of the date of this ruling_request in relevant part article sixteen section of trust t gives trustee w as independent_trustee of trust t the right to amend restate and modify the terms of any trust created under the trust in order to qualify the trust as a designated_beneficiary under internal_revenue_code sec_401 and the final regulations promulgated thereunder article sixteen sec_15 of trust t governs distributions for retirement assets including ira x payable to trust t including those assets payable to subtrust b page z20u60703 on date pursuant to the authority granted him by taxpayer a in article sixteen section of trust t trustee w as independent_trustee of trust t amended various sections of trust t retroactively effective to date the date of taxpayer a’s death as amended article five sec_2 b of trust t reads notwithstanding anything herein to the contrary i direct that such retirement_plan benefits may not be used or applied on or after september of the year following my death for payment of my debts taxes expenses of administration or other claims of my estate nor for payment of estate inheritance or similar transfer_tax due at my death as amended article eighteen sec_1 of trust t reads as follows for purposes of this agreement the term retirement_plan or qualified_retirement_plan shall include without limitation a qualified_pension plan profit sharing plan k keogh individual_retirement_account including a sep deductible nondeductible education and roth_ira or any other retirement_plan as amended article sixteen sec_15 of trust t reads as follows notwithstanding anything to the contrary and in addition to any dispositive provisions of any trust created under this agreement with regard to any qualified_retirement_plan that is payable to any trust under this agreement beginning in the year following my death my trustee shall withdraw from such qualified_retirement_plan the minimum_required_distribution as defined under sec_401 of the code and the proposed and final regulations promulgated thereunder additionally the trustee may withdraw from any retirement asset payable to the trust so much of net_income and corpus as the trustee shall determine to be necessary or advisable for the benefit of a beneficiary as the trustee shall determine to be necessary for such beneficiary’s health education maintenance or support in such beneficiary’s accustomed manner of living notwithstanding anything to the contrary any and all amounts withdrawn from any retirement asset payable to this trust shall be distributed to the beneficiary of such trust not less frequently than annually free of trust the intent of this section is to the extent necessary to qualify any trust under this agreement as a designated_beneficiary under sec_401 of the code and the proposed and final regulations promulgated thereunder any trust receiving a required_minimum_distribution from a qualified_retirement_plan shall be considered a conduit trust’ it has been represented on your behalf that distributions from ira x now ira y intended to comply with the requirements of code sec_401 will commence no later than date and will be based on the life expectancy of taxpayer b page based on the above facts and representations you through your authorized representative request the following letter rulings that trust t as amended is a qualified see-through trust within the meaning of sec_1_401_a_9_-4 of the final income_tax regulations question and answer-5 that code sec_401 minimum required distributions from ira x now ira y may be calculated based upon the life expectancy of taxpayer b the oldest possible beneficiary using the single life table found in the final regulations that the transfer of ira x maintained with company a to ira y maintained with company b by means of a trustee-to-trustee transfer did not constitute a distribution within the meaning of code sec_408 and also did not constitute a rollover within the meaning of code sec_408 with respect to your ruling requests code sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee -- i will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the ira holder attains age code sec_401 provides in general that if a plan participant ira holder dies before the distribution of his interest has begun in accordance with subparagraph a ii prior to his required_beginning_date then his entire_interest must be distributed within years of his death code sec_401 ii1 provides an exception to the 5-year rule above in general pursuant to the exception if any portion of the interest of a deceased plan participant ira holder is payable to or for the benefit of a designated_beneficiary such portion will be distributed beginning not later than year after the date of the deceased’s death or a later date as prescribed by page the secretary under regulations in accordance with regulations over the life of the designated_beneficiary or a period not extending beyond the life expectancy of the beneficiary code sec_401 defines designated_beneficiary as any individual designated as a beneficiary by the employee ira holder code sec_408 provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit an ira trust is maintained with further respect to your ruling requests final income_tax regulations under code sec_401 and sec_408 were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite lr b date the preamble to the final regulations in relevant part provide that the regulations apply for determining required minimum distributions for calendar years beginning after date in addition the final regulations have been modified in part see 2004_26_irb_1082 date the modification to the final regulations may also be relied upon with respect to required distributions for the and subsequent calendar years sec_1_401_a_9_-3 of the final regulations q a-3 a provides in general that with respect to the life expectancy exception to the 5-year rule described in code sec_401 and in a-1 distributions are required to begin to a non-spouse beneficiary on or before the end of the calendar_year immediately following the calendar_year in which the employee died this rule also applies if another individual is a designated_beneficiary in addition to the employee’s ira holder’s surviving_spouse sec_1_401_a_9_-3 of the final regulations q a-4 a provides in relevant part that in the absence of a plan provision to the contrary with respect to an individual who dies prior to reaching his required_beginning_date if said individual has designated a beneficiary distributions from his plan or ira are to be made in accordance with the life_expectancy_rule of code sec_401 and iv sec_1_401_a_9_-5 of the final regulations q a-5 b provides in general that if an employee dies before his required_beginning_date in order to satisfy the requirements of code sec_401 or iv and the life_expectancy_rule described in a-1 of sec_1 a - the applicable distribution period for distribution calendar years after the distribution calendar_year containing the employee’s date of death is determined in accordance with paragraph c of this a-5 sec_1_401_a_9_-5 of the final regulations q a-5 c provides in general that with respect to a non-spouse beneficiary the applicable distribution period measured by the beneficiary’s remaining life expectancy is determined using the beneficiary’s age as of the page beneficiary’s birthday in the calendar_year immediately following the calendar_year of the employee’s death for each calendar_year that has elapsed after the calendar_year immediately following the calendar_year of the employee’s death in subsequent calendar years the applicable distribution period is reduced by one _ sec_1_401_a_9_-4 of the final regulations q a-1 provides in relevant part that a designated_beneficiary is an individual who is designated as a beneficiary under a plan either by the terms of the plan or by an affirmative election by the employee a beneficiary designated under the plan is an individual who is entitled to a portion of an employee’s benefit contingent on the employee’s death or another specified event a designated_beneficiary need not be specified by name in the plan or by the employee to the plan in order to be a designated_beneficiary so long as the individual who is to be the beneficiary is identifiable under the plan q a-1 further provides that a person who takes under a will or otherwise under applicable state law will not be a designated_beneficiary unless that individual also takes under a plan sec_1_401_a_9_-5 of the final regulations q a-7 a provides in summary that except as otherwise provided in paragraph c of this a-7 not pertinent to this ruling_request if more than one individual is designated as a beneficiary with respect to an employee as of the applicable_date for determining the designated_beneficiary the named beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the applicable distribution period sec_1_401_a_9_-4 of the final regulations q a-4 provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee's or ira holder's death generally an employee's designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of death consequently any person who was a beneficiary as of the date of the employee’s death but is not a beneficiary as of that september eg because the person receives the entire benefit to which the person is entitled before that september is not taken into account in determining the employee’s designated_beneficiary for purposes of determining the distribution period for required minimum distributions after the employee’s death accordingly if a person disclaims entitlement to the employee’s benefit pursuant to a disclaimer that satisfies sec_2518 by that september thereby allowing other beneficiaries to receive the benefits in lieu of that person the disclaiming person is not taken into account in determining the employee’s designated_beneficiary sec_1_401_a_9_-5 of the final regulations q a-7 b provides in short that except as provided in paragraph c of this a-7 if a beneficiary’s entitled to an employee’s benefit after the employee’s death is a contingent right such contingent beneficiary is nevertheless considered to be a beneficiary for purposes of determining who if anyone is the employee’s designated_beneficiary sec_1_401_a_9_-5 of the final regulations q a-7 c provides in relevant part that a person who has any right including a contingent nght to an employee’s benefit beyond being a mere potential successor in the interest of one of the employee’s beneficiaries upon that page beneficiaries death must be considered for purposes of determining who if anyone is the employee’s designated_beneficiary q a-7 c provides an example pursuant to which a principal remainderman of an income_beneficiary of an employee’s interest must be considered for purposes of determining who if anyone is the employee’s designated_beneficiary sec_1_401_a_9_-4 of the final regulations q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate may not be a designated_beneficiary however q a-5 of sec_1_401_a_9_-4 provides that beneficiaries of a_trust with respect to the trust's interest in an employee's benefit may be treated as designated beneficiaries if the following requirements are met the trust is valid under state law or would be but for the fact there is no corpus the trust is irrevocable or will by its terms become irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the employee's benefit are identifiable within the meaning of a-1 of this section from the trust instrument relevant documentation has been timely provided to the plan_administrator sec_1_401_a_9_-4 of the final regulations q a-6 b provides in relevant summary that at a minimum documentation sufficient to enable an ira custodian to identify beneficiaries of an ira must be provided by a trustee to the custodian by october of the calendar_year immediately following the calendar_year in which the ira owner died sec_1_401_a_9_-9 of the final regulations q a-1 sets forth the single life table to be used to determine the life expectancy of an individual the single life table indicates that the life expectancy of a 67-year old is years code sec_408 provides the rules governing iras code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 revrul_78_406 1978_2_cb_157 provides that the direct transfer of funds from one ira trustee to another ira trustee even if at the behest of the ira holder does not constitute a payment or distribution to a participant payee or distributee as those terms are used in code sec_408 furthermore such a transfer does not constitute a rollover_distribution finally revrul_78_406 is applicable if the trustee to trustee transfer is directed by the beneficiary of an ira after the death of the ira owner as long as the transferee ira is set up and maintained in the name of the deceased ira owner for the benefit of the beneficiary the page beneficiary accomplishing such a post-death trustee to trustee need not be the surviving_spouse of a deceased ira holder with specific reference to your first ruling_request it has been represented that trust t and the sub-trusts created under its terms are valid under the laws of state u and became irrevocable at the death of taxpayer a furthermore it has been represented that a copy of the documentation required under the final regulations promulgated under code sec_401 was timely given to the administrator s of ira x now ira y finally the identities of the beneficiaries of trust t may be determined by perusing its terms thus in response to your initial ruling_request we conclude as follows that trust t as amended is a qualified see-through trust within the meaning of sec_1_401_a_9_-4 of the final income_tax regulations question and answer-s with respect to your second and third ruling requests since trust t and its sub-trusts constitute a valid see-through trust’ it is necessary to determine who if anyone is the designated_beneficiary within the meaning of code sec_401 and sec_408 of taxpayer a’s ira x now ira y in this regard we note that ira x was allocated to subtrust b pursuant to taxpayer a’s date beneficiary designation and that trustee w trust t’s trustee did not have the discretion to allocate ira x now ira y to subtrust a in short it has been represented and documentation attached to this ruling_request support the representation that the allocation of ira x now ira y to subtrust b was required pursuant to the direction of taxpayer a as noted above taxpayers b c d and e are beneficiaries of subtrust b as amended and modified the terms of trust t and subtrust b require that all distributions made from ira x now ira y during a calendar_year be paid to the appropriate distribute payee during’said calendar_year said requirement precludes the accumulation of any portion of said distributed amounts for the benefit of other subtrust b beneficiaries after the end of the year with respect to which said distribution was made as a result taxpayers b c d and e are the only beneficiaries who will receive the distributed amounts and the only beneficiaries who must be considered for purposes of determining who is the designated_beneficiary within the meaning of code sec_401 of ira x now ira y as noted previously taxpayer b is older than either taxpayer c taxpayer d or taxpayer e thus with respect to your second ruling_request based on the above we conclude as follows that code sec_401 minimum required distributions from ira x now ira y may be calculated based upon the life expectancy of taxpayer b the eldest of taxpayers b c d and e using the single life table found at sec_1_401_a_9_-9 of the final regulations page with respect to your third letter_ruling request as noted above during month ira x was transferred by means of a trustee-to-trustee transfer to ira y code sec_408 provides generally that amounts from an inherited ira cannot be rolled over into another ira however as noted above revrul_78_406 1978_2_cb_157 by its terms provides that the direct transfer of funds from one ira trustee to another ira trustee even if at the behest of the ira holder does not constitute a distribution to a participant payee or distributee as those terms are used in code sec_408 additionally revrul_78_406 is applicable if the trustee to trustee transfer is directed by the beneficiary of an ira after the death of the ira owner as long as the transferee ira is set up and maintained in the name of the deceased ira owner for the benefit of the beneficiary in this case the ruling submission and attached documentation support the assertion that the month transaction was a trustee-to-trustee transfer thus with respect to your third ruling_request we conclude as follows that the transfer of ira x maintained with company a to ira y maintained with company b by means of a trustee-to-trustee transfer did not constitute a distribution within the meaning of code sec_408 and also did not constitute a rollover within the meaning of code sec_408 this ruling letter is based on the assumption that ira x now ira y meets the requirements of code sec_408 at all times relevant thereto furthermore this ruling letter rests on the assumption that trust t and its related sub-trusts are valid under the laws of state u as represented it also assumes the correctness of all facts and representations contained therein a copy of this letter has been sent to your authorized representatives in accordance with a power_of_attorney on file in this office page if you have any questions concerning this letter_ruling please contact esquire id fax who may be reached at not a toll-free number or sincerely yours o thiaevttha j i rances v sloan manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose
